                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                               NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5                                                           Case No. 19-md-02913-WHO (JSC)
                                           IN RE JUUL LABS, INC., MARKETING,
                                   6       SALES PRACTICES, AND PRODUCTS                       ORDER ON MOTION FOR ISSUANCE
                                           LIABILITY LITIGATION                                OF SUBPOENA UNDER 28 U.S.C. §
                                   7                                                           1783 AND FOR ALTERNATIVE
                                                                                               SERVICE
                                   8
                                                                                               Dkt. Nos. 1791, 1792
                                   9

                                  10
                                               Third-party Scott Dunlap is a United States’ citizen who is residing abroad in Austria.
                                  11
                                       Dunlap is the former Chief Marketing Officer and Chief Operating Officer of defendant JLI and is
                                  12
Northern District of California
 United States District Court




                                       represented by United States-based counsel. Dunlap has refused to accept service or allow his
                                  13
                                       U.S.-based counsel to accept service of Plaintiffs’ deposition subpoena. See Declaration of Sarah
                                  14
                                       R. London, Dkt. No. 1792-1, ¶¶ 13, 15.
                                  15
                                               Therefore, Plaintiffs ask the Court to issue a subpoena under 28 U.S.C. § 1783 (the “Walsh
                                  16
                                       Act”)1 and authorize Federal Rule of Civil Procedure 4(f)(3) alternative service of the subpoena on
                                  17
                                       Dunlap through service on his U.S-based counsel (by certified mail and email) and by email on
                                  18
                                       Dunlap. (Motion, Dkt. No. 1792.) Plaintiffs assert they have a critical need for Dunlap’s
                                  19
                                       testimony because he was a “key player” involved in launching the JUUL e-cigarette and its major
                                  20
                                       marketing campaigns and he has “personal knowledge of events and discussions” that are critical
                                  21
                                       to proving plaintiffs’ claims. Motion at 3-7.
                                  22
                                               Dunlap does not contest that Plaintiffs have adequately shown a basis for the issuance of a
                                  23
                                       subpoena under the Walsh Act. (Opposition, Dkt. No. 1875.) Instead, he opposes Plaintiffs’
                                  24

                                  25   1
                                         The Walsh Act authorizes a court to issue a subpoena of any American citizen or resident
                                  26   located outside of the United States if: (1) the testimony sought “is necessary in the interest of
                                       justice” and (2) “it is not possible to obtain [the] testimony in admissible form without [the
                                  27   individual’s] personal appearance.” 28 U.S.C. § 1783(a). The decision to issue a Walsh Act
                                       subpoena is committed to the discretion of the court. MedImmune, LLC v. PDL Biopharma,
                                  28   Inc., 2010 WL 2640473, at *1 (N.D. Cal. June 30, 2010) (citing Klesch & Co. Ltd. v. Liberty
                                       Media Corp., 217 F.R.D. 517, 523 (D.Col.2003)).
                                   1   request for alternative service of any subpoena under Rule 4(f)(3). Dunlap contends that because

                                   2   Austrian law prohibits direct service of foreign legal documents, plaintiffs must instead proceed

                                   3   by letters rogatory issued through diplomatic channels. Id. at 3. However, in the Ninth Circuit,

                                   4   alternative service under Rule 4(f)(3) requires only that service be “(1) directed by the court; and

                                   5   (2) not prohibited by international agreement.” Rio Props., Inc. v. Rio Int’l Interlink, 284 F.3d

                                   6   1007, 1015 (9th Cir. 2002); Fed. R. Civ. P. 4(f)(3). As long as alternative service is “court-

                                   7   directed and not prohibited by an international agreement, service of process under Rule 4(f)(3)

                                   8   may be accomplished in contravention of the laws of the foreign country.” Id.

                                   9          Both sides agree that Austria is not a signatory to the Hague Convention and there is no

                                  10   other “international agreement” that would restrict the method of service here. Therefore, the fact

                                  11   that the service requested by Plaintiffs (on U.S.-based counsel and by email on Dunlap) might be

                                  12   in contravention of Austrian law if attempted in Austria does not bar this Court approving
Northern District of California
 United States District Court




                                  13   alternative service.2

                                  14          Dunlap also argues that alternative service under Rule 4(f)(3) should be denied because

                                  15   Plaintiffs could have achieved timely service, consistent with the laws of Austria by utilizing the

                                  16   letters rogatory process with the assistance of Austrian-officials, if they had not made the decision

                                  17   to delay that form of service. Opposition at 4. That Plaintiffs may not be able to exhaust the

                                  18   letters rogatory process by the July 2021 fact discovery cutoff does not make alternative service

                                  19   under Rule 4(f)(3) appropriate according to Dunlap, given Plaintiffs’ choice to first attempt other,

                                  20   less burdensome forms of service and the resulting weeks-long delay in filing this motion. Id.

                                  21          Given the many moving parts in this complex, multi-party MDL, Plaintiffs’ delay was not

                                  22   unreasonable delay. In light of the impending fact discovery cut-off in these coordinated actions,

                                  23   prompt service through alternative means under Rule 4(f)(3) is appropriate. See, e.g., Badyal v.

                                  24   Bosch Packaging Tech., Inc., 2:11-CV-00349-MCE-AC, 2014 WL 1922621, at *3 (E.D. Cal. May

                                  25   14, 2014) (noting “concerns relating to coordinated discovery in consolidated actions. . . justify a

                                  26

                                  27
                                       2
                                         Dunlap’s reliance on a single case from the Southern District of New York, In re Ski Train Fire
                                       in Kaprun, Austria on Nov. 11, 2000, 2003 WL 1807148 (S.D.N.Y. Apr. 4, 2003), and other
                                  28   inapposite out-of-circuit authority addressing methods of acceptable service in Austria, Opposition
                                       at 2-3, is not persuasive.
                                                                                        2
                                   1   court’s intervention under Rule 4(f)(3)”).

                                   2          Plaintiffs attempted service through multiple reasonable means on Dunlap. London Decl.,

                                   3   ¶¶ 13-17. While those efforts were not legally sufficient to effectuate service, they provided

                                   4   Dunlap and his counsel with adequate notice. Given those efforts, the repeated appearance of

                                   5   Dunlap’s counsel in this action, and the need to promptly effectuate service given the status of

                                   6   coordinated discovery in this case, service through Dunlap’s U.S.-based counsel – effectuating

                                   7   service outside of Austria – and by email adequately satisfies Dunlap’s due process rights and is

                                   8   appropriate under Rule 4(f)(3). See, e.g., In re TFT-LCD (Flat Panel) Antitrust Litig., 270 F.R.D.

                                   9   535, 538 (N.D. Cal. 2010) (“service on Chunghwa through its U.S. counsel comports with due

                                  10   process”).

                                  11          The Court accordingly GRANTS Plaintiffs’ requests. A subpoena for deposition

                                  12   testimony pursuant to Federal Rule of Civil Procedure 45 and 28 U.S.C. § 1783 shall be issued to
Northern District of California
 United States District Court




                                  13   Scott Dunlap and Plaintiffs may effectuate service: (1) on Dunlap via the email addresses

                                  14   identified by plaintiffs; and (2) via email and certified mail on Dunlap’s counsel, Robert Scher of

                                  15   Foley & Lardner LLP, 90 Park Ave. New York, NY 10016.

                                  16          This Order disposes of Docket Nos. 1791, 1792.3

                                  17          IT IS SO ORDERED.

                                  18   Dated: May 25, 2021

                                  19
                                                                                                    JACQUELINE SCOTT CORLEY
                                  20                                                                United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27   3
                                         JLI notified the Court at Dkt. No. 1866 that it does not seek to seal any information contained in
                                  28   the Motion and related exhibits. Therefore, the administrative motion to file under seal, Dkt. No.
                                       1791, is DENIED and the Clerk SHALL UNSEAL Dkt. No. 1791.
                                                                                          3
